sm 24gys co -o internal_revenue_service department of the treasury washington dc coniact person telephone number in reference to date feb i999 o poe eo t legend b dear sir or madam this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted indicates that grants will be administered and supervised by b income_tax under sec_501 and has been classified as other than a private_foundation under sec_509 b of the internal_revenue_code and b a vi is exempt from federal your scholarship program is called c under the terms of an to fund b will prepare agreement you will make annual contributions to b scholarshivos for the benefit of minority youth and furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award investigate the use of the grant funds by the recipients in their educational programs utilizing selection criteria whereby each candidate is evaluated based on the following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadershio contributions recipients are determined solely by b and supervise and scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 b a restricted in his her course of study the recipient will not be of the code sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation section d of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a a grant to an individual for travel study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is educational_institution described in sec_170 the code to be used for study at an a ii of it since your scholarships are not employer-related grants the provisions of revproc_76_47 are not applicable based upon the information submitted and assuming your program will be conducted as vroposed with a view to providin objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to b for the awarding of scholarship grants comply with the requirements of section g with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 thus expenditures made in accordance of the code and as such of the code of the code this ruling is conditioned on the understanding that there is based will be no material changes in the facts upon which it it is further conditioned on the understanding that no grants will be awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your scholarship program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program a we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours beretel v sxck gerald v sack chief exempt_organizations technical brancn
